706 N.W.2d 23 (2005)
474 Mich. 930-42
PEOPLE v. POINDEXTER.
No. 127867.
Supreme Court of Michigan.
November 29, 2005.
Application for Leave to Appeal.
SC: 127867, COA: 256073.
On order of the Court, the application for leave to appeal the January 3, 2005 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to remand is also considered, and it is DENIED.
KELLY, J., would hold this case in abeyance for People v. Drohan, lv. gtd. 472 Mich. 881, 693 N.W.2d 823 (2005).